 MILGO INDUSTRIAL, INC.Milgo Industrial, Inc. and Shopmen's Local Union No.455, International Association of Bridge, Structuraland Ornamental Iron Workers, AFLCIO. Case29-CA-4612April 18, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 22, 1976, Administrative Law Judge PaulE. Weil issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Milgo Industrial,Inc., Brooklyn, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for that of theAdministrative Law Judge.2The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge's recommended "Notice to Employees"is hereby modified to conform to the recommended Order adopted herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National LaborRelations Act and has ordered us to post this notice229 NLRB No. 13and we intend to carry out the order of the Boardand abide by the following:WE WILL NOT fail or refuse to bargain in goodfaith collectively with Shopmen's Local UnionNo. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, as the exclusive collective-bargaining repre-sentative of our employees in the appropriate unitconsisting of all production and maintenanceemployees at our Brooklyn, New York, plant,including leadmen, pattern and model makers,and the driver, but excluding office clerical andprofessional employees and all supervisors asdefined in the Act.WE WILL upon request bargain collectively ingood faith with the above-named Union as theexclusive collective-bargaining representative ofour employees in the appropriate unit describedabove.WE WILL NOT fail and refuse to give the Unioninformation necessary for its collective bargainingon behalf of our employees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed inSection 7 of the Act.MILGO INDUSTRIAL, INC.DECISIONSTATEMENT OF THE CASEPAUL E. WElL, Administrative Law Judge: On October 1,1975, Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, hereinafter called the Union, filedwith the Regional Director for Region 29 of the NationalLabor Relations Board, hereinafter called the Board, acharge alleging that Milgo Industrial, Inc., hereinaftercalled Respondent, violated Section 8(aXI), (3), and (5) ofthe National Labor Relations Act, as amended, by failingand refusing to bargain in good faith with the Union andby other acts and conduct. On December 31, 1975, the saidRegional Director, on behalf of the General Counsel,issued a complaint and notice of hearing alleging thatRespondent violated Section 8(aXI) and (5) of the Act bynegotiating with the Union in bad faith and with nointention to enter into a collective-bargaining agreementand by failing and refusing to furnish certain datarequested by the Union to enable it to bargain effectively.By its duly filed answer, and by an amended answer,Respondent admitted the jurisdictional allegations of thecomplaint except that it denied knowledge and informationsufficient to form a belief as to the truth or falsity of theallegations concerning the filing and service of the chargeand the representative status of the Union; but denied thecommission of any unfair labor practices. Respondentadditionally alleged as affirmative defenses that the25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint alleged dates beyond the 6-month statute oflimitations in Section 10(b) of the Act and that the conductof the Union during the course of negotiations evidenced apattern of bad-faith bargaining which precludes the Unionfrom seeking the Board's protection. On the issues thusjoined the matter came on for hearing before me atBrooklyn, New York, on March 29, 30, and 31, 1976. Allparties were present and represented by counsel and hadan opportunity to call and examine witnesses and toadduce relevant and material evidence. At the close of thehearing, the General Counsel made a brief oral argument.Respondent filed a brief which has been duly considered.On the entire record in this case and in consideration of thebrief and oral argument I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a New York corporation engaged, in theBorough of Brooklyn, in the production, manufacture, sale,and distribution of metal construction items, metal sculp-ture, metal decorative and art objects, cut bodies andframes, and related products. In the course and operationsof its business Respondent annually sells and distributesproducts valued in excess of $50,000 which it ships ininterstate commerce directly to States of the United Statesother than the State of New York. Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESBackgroundOn September 21, the Union commenced an organizingcampaign among the 15 to 20 employees of Respondent atits shop located in Brooklyn, New York, and on or aboutOctober 1, 1971, demanded recognition. Recognition wasrefused and on October 19, 1971, unfair labor practicecharges were filed. On August 29, 1972, an AdministrativeLaw Judge issued a Decision finding that Respondent hadengaged in a course of unfair labor practices and orderingRespondent to bargain with the Union. On June 6, 1973,the Board issued its Decision adopting the order of theAdministrative Law Judge' and ordered Respondent tobargain with the Union. On June 11, 1974, the UnitedStates Court of Appeals for the Second Circuit issued itsjudgment enforcing the Board's Order and ordering theRespondent to abide by and perform the directions of theBoard. On July 1, 1974, the Union by letter called upon theRespondent to meet and bargain with it over the terms andconditions of employment of its employees in the unitfound appropriate by the Board in its order, i.e.I 203 NLRB 1196(1973).2 The entire text is as follows:All production and maintenance employees employedby Respondent at its Brooklyn, New York plant,including leadmen, pattern and model makers, and thedriver, but excluding office clerical and professionalemployees and all supervisors as defined in Section2(1 1) of the Act.Three weeks later, on July 24, 1974, Respondent'sattorney, David Tolmach, responded to the Union'srequest for bargaining stating that he had been delegated tobargain on behalf of Respondent and requesting that theUnion specify a date on which to meet and bargain.Finally, a meeting was arranged by telephone for August 8,1974, when the parties first met. Respondent was represent-ed by Attorney Tolmach and by Bruce Gitlin, Respon-dent's vice president. The Union was represented by itspresident, Colavito, who was its sole spokesman through-out the course of negotiating that ensued. All of themeetings were held in Tolmach's office in Manhattan andwere attended by Tolmach and Colavito. On someoccasions Bruce Gitlin was present.At this first meeting Colavito gave Tolmach a copy of theUnion's proposal in the form of a contract similar to thecontract that the Union had in force at that time with alarge employer association representing about 30 percentof the employers whose employees are represented by theUnion. The parties went over the union contract to somesmall extent asking questions about the cost of the welfare,pension, and other benefits in the union contract and theparticular benefits that accrued to the employees for thosecosts.In his July I letter Colavito had asked for the names,addresses, starting dates, classifications, and rates of payplus other benefits in effect for the employees. On July 25,Respondent, over the signature of Bruce Gitlin, forwardeda list of 13 employees with their addresses, starting dates,current rates of pay, and a paper entitled "fringe bene-fits."2The covering letter also stated that since theCompany has no classifications at present it was unable tosatisfy the Union's request on this point. At the August 8meeting Colavito discussed the job operations and classifi-cations of the employees shown on the list provided byRespondent and asked for further information concerningprecisely what each of the employees did. After discussingthe matter set forth above Tolmach stated that he wantedto study the Union's proposal and that that would take hima couple of weeks. He stated that he would call the Unionin a couple of days to set up another meeting. This themeeting broke up after I- 1/2 to 2 hours.No call was received from Tolmach. After 10 daysColavito called him and was told that Tolmach was goingon vacation. A meeting was finally set up for September 9at 2 p.m. On this occasion the parties went over theUnion's proposed contract and Respondent objected toeach and every provision as they reached it, for variousreasons.Under the union contract the fringe benefits, welfare,pension, sick leave, annuity and apprentice training are allFringe Benefits (A) Pension plan after 3 years. (B) Two weeks vacationafter 2 years, 3 weeks for leadmen (C) 10-1/2 paid holidays (D) BlueCross after 7 years.26 MILGO INDUSTRIAL, INC.handled through trust funds contributed to by employerswhose employees are represented by the Union andcontrolled by trustees jointly selected by the employers andthe union. Respondent flatly stated that it would havenothing to do with any of the trust funds and that itsbenefits were adequate.Respondent flatly rejected a provision in the unit clauseproviding that the contract would bind any successors toRespondent, opposed the wording of the no-strike clause,rejected the provisions forbidding subletting unit work andproviding for regional standards of pay where erection orfield fabrication work was done outside of Respondent'splant by Respondent's employees. The negotiators passedall monetary items.The parties met again on September 20 and October 7,1974, and no agreements were reached. On September 20Respondent handed the Union its first set of counterpropo-sals which appear for the most part in items of substance toreflect Respondent's prior or existing status.The parties met again on October 17 and again onNovember 4, 1974. On the latter day Respondent made itsfirst monetary offer, 10 cents an hour across-the-boardwhich was to include any cost involved in the improvementof fringe benefits.3On November 4, 1974, Colavito again asked for moreinformation concerning the jobs performed by the employ-ees. He also asked for the cost of the pension plan and for acopy of the Blue Cross plan. He had been informed of thecost of the Blue Cross plan and that it was the Blue Cross-Blue Shield Executive Plan but was not informed whatbenefits it afforded. With regard to the pension plan he hadbeen given a copy of the pension trust agreement but wasgiven no information as to the cost to the Respondent ofthe plan. By this time, after six negotiating sessions, theparties had reached partial agreement on some clauses andfull agreement on the savings clause, the Union havingadded a word to its proposal to make it conform toRespondent's desires. There also appeared to be someagreement on the clause referring to bonuses after Colavitoassured Tolmach that the clause would not preventRespondent from giving bonuses unrelated to production.Also in the November 4 meeting Respondent announcedthat it would give an improved vacation offer of I-weekvacation to any employee with a year of service, 2 weekswith 2 years' service, and 3 weeks with 8 years' service.4On November 12, 1974, the parties met again. Respon-dent raised its pay offer to 25 cents an hour plus anyimprovements in the pension and welfare plans that itmight give. Respondent also announced that it was willingto afford Blue Cross protection to the employees after 1-year service rather than after 7 years' service as it had beenoffering in the past. No agreements were reached in thismeeting. Most of the meeting appeared to have been takenup with Colavito's protest that the 25-cent offer was lessthan the rise in the cost-of-living experienced by the3 The wage rates of the employees as of the commencement ofbargaining range from S2.50 to $5.75 an hour and averaged about $4.05 anhour. The offer thus comprises the offer of a raise of approximately 2.5percent.4 Respondent's attorney and sole witness Tolmach denied that he hadever offered a third week for 8 years' experience. Whether he or Colavito iscorrect, at any rate in a subsequent wrtten offer Respondent offered a thirdemployees and in a discussion concerning the insertion inthe unit description of the street address of the Respondentupon which Respondent insisted, and which the Unioninferred to mean that Respondent could escape its contractby moving its operation to another address.The parties met again on November 22, 1974. The entiremeeting was spent discussing holidays, reporting pay, thegrievance and arbitration clause, and overtime pay.Agreement was apparently reached at this meeting on thearbitration clause, Respondent having agreed that thearbitrators could be selected by the American ArbitrationAssociation rather than through the Federal Mediationand Conciliation Service which it had preferred.At the close of the November 22 meeting Tolmach statedthat he wanted to draft a new proposal embodying all ofthe agreements reached and whatever new proposalsRespondent was prepared to make. He stated that it wouldtake a couple of weeks to prepare this and that he wouldtelephone the Union with regard to setting up a new date.5In fact it was not until January 7 that the new draft wasforwarded to the Union and then only after numerousattempts by the Union to reach Tolmach by telephone toset up a new meeting. In his January 7 letter Tolmachsuggested that Colavito call him, after Colavito had anopportunity to review the contract, to arrange a date forthe next negotiating session. Colavito attempted to tele-phone Tolmach without success and apparently finallyreached him on February 3 and agreed to meet onFebruary 14. Because no economic offer had beencontained in the January 7, 1975, proposed contractColavito asked Tolmach for an economic offer and in aFebruary 3, 1975, letter Tolmach reoffered the 25-cent-an-hour increase, the Blue Cross-Blue Shield after I year ofservice and an additional week's paid vacation after 10years of service all effective on the signing of the newcontract.The meeting of February 14 was subsequently called offby Tolmach and the parties in fact did not meet again untilMarch 3, 1975. At the March 3 meeting, during anexploration of the Company's wage offer, Colavito againasked for more information concerning what the jobs of theemployees consisted of. He again asked for the cost of thepension plan and for a copy of the Blue Cross plan and forthe amounts of bonuses which had been paid the unitemployees. He also asked at this time about the Company'ssick leave practice and was told that the Company had nopractice or that Respondent was not sure what the practicewas but would let Colavito know. Either at this meeting orthe next meeting the information concerning the bonusespaid in past years was furnished by Respondent as well aslistings of new employees that have been hired since thenegotiating started. The only agreement reached at theMarch 3 meeting was when the Union agreed withRespondent's proposal with regard to checkoff after aslight wording change requested by the Respondent.week after 10 years' experience. Inasmuch as only four employees had beenwith the Respondent 10 years and three of them were leadmen who alreadyreceived 3 weeks' vacation this offer would have benefited only oneemployee.5 Tolmach testified that he said it would take 3 weeks to prepare thisredraft. I see no need to resolve the issue of credibility.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties met again on March 14, 1975. At this timethe Union modified its unit proposal but Respondent stillrejected it. The parties discussed a provision regardingfuneral pay with Respondent's contending that it wouldpay only 3 days from the date of death to the date of thefuneral inclusive and then only if they were workdays whilethe Union argued for 3 days' pay whether or not they wereworkdays and whether or not the funeral was conducted onthe third day. Colavito requested that any pay increasenegotiated be made retroactive to the commencement ofnegotiations, but Tolmach stated that there would be noretroactivity. The Union suggested under the safety andhealth clause that Respondent supply half the cost of safetyshoes. Respondent refused to do so stating it did not thinksafety shoes were as safe as other shoes. Respondent's offerof 3 weeks' vacation for 10 years' service was debated, withRespondent rejecting the Union's proposal that vacationpay be prorated when employees were discharged. Respon-dent contended that a discharged employee would get novacation.The parties met again on March 26, 1975, and spent theafternoon haggling about the plant visitation clause, withRespondent's contending that the union agent must makean appointment before visiting the plant, and the seniorityclause. Respondent throughout negotiations to this pointhad contended that at least 120 days' probation wasrequired in its business. The Union contended that 30 daysat the most was necessary to determine whether anemployee was fit to remain in Respondent's employ. Atthis meeting the Union agreed that it would drop itsdemand for participation by Respondent in the jointvacation fund and proposed 1-week vacation for employeeswith I year, 2 weeks for employees with 2 years and I dayadditional vacation for each additional year after 2 years.This was rejected by Respondent. The Union reiterated itsdemand for the welfare and pension information and foradditional information with regard to the job operationsand classifications of employees.Employee TurnoverAt the time of the election there were 17 employees in theunit. By July 24, 1974, when Respondent sent a list of itsemployees to the Union in response to the Union's requestfor this information, there were 13 employees in the unit, 8of whom had been employed prior to the filing of theunfair labor practice charges in the prior case. Three ofthese were the three leadmen, Salva, Lostinuso, andZeichner. Of the 10 card signers, identified in the priorproceedings only 4 remained on the payroll, L. Mussi, T.Mussi, A. Zichichi, and M. Hernandez.By September 25, 1974, when a second list of employeeswas furnished the Union six employees of the July 24 listincluding M. Hernandez and A. Zichichi, were no longeremployed, and seven new employees were shown to haveappeared.By March 14, 1975, when a third listing of employees wasfurnished the Union, only 10 of the September 25employees remained and 3 more had been hired. By thistime only two of the original card signers remained inRespondent's employ.Summation of BackgroundThe charge was filed on October 1. Accordingly the 10(b)period reaches back to April 1, 1975. The meeting ofMarch 27 was the last meeting preceding the 10(b) period;it is to the next 6 months that we must look to determinewhether the unfair labor practices alleged occurred. Thestatus at the commencement of the 10(b) period was asfollows:In the 3-1/2 years since the Union had achieved the rightto represent Respondent's employees the unit had re-mained approximately the same but only seven of theoriginal employees remained of whom only two had beenunion adherents. Of the 8-1/2 months that had elapsedsince the circuit court of appeals ordered Respondent tobargain with the Union only 11 meetings had been held, allof them brief afternoon meetings with two exceptions. Thenegotiations had resulted in almost no agreement on anycontractual matter except the savings clause and a bonusclause. The Respondent at that time was offering a wageincrease of 25 cents per hour, Blue Cross benefits toemployees who had been in its employ over a year of whomthere were seven and a third week of vacation to employeeswith over 10 years' seniority, an improvement to only oneemployee inasmuch as three of the four 10-year employeeswere leadmen who already had this fringe benefit fromRespondent. The Respondent had not yet provided thecost of its pension plan or a copy of the Blue Cross-BlueShield plan that was in effect with its employees and theUnion was still seeking more information with regard tojob operations and classification of the employees workingfor Respondent. All of the union proposals for fringebenefits including the vacation fund, the welfare fund, thepension fund, the sick leave fund, the apprentice fund, andthe annuity fund had been summarily rejected by Respon-dent and the remaining provisions including the unit,union recognition, union security, hours of work, overtime,holidays, no-strike clause, plant visitation clause, seniority,leave of absence, nondiscrimination clause, bulletin boardclause, subletting clause, and the field fabrication clauseremained in various states of disagreement with the partiestaking up most of the little negotiating time they haddiscussing changes in wording which, in many cases, wouldhave little or no affect on the unit as it then existed.The Negotiations During the 10(b) PeriodDuring the 10(b) period the parties met six times. April18, May 2, May 29, July II, and September 11 and 30,1975. The September 30 meeting involved no negotiationswhatsoever inasmuch as Respondent's attorney stated thathe questioned his right to negotiate in view of the fact adecertification petition had been filed.6The meeting of April 19 consisted largely of a discussionof the union-recognition clause and the union-securityclause. Respondent continued to maintain its position thatits street address should remain in the unit description andI Case 29-RD-203, filed September 23, 1975.28 MILGO INDUSTRIAL, INC.that no mention of successors be made in the recognitionclause. The Union argued that it sought to protect theemployees in the event Respondent went out of business ormoved its plant, and Respondent countered with an offerto agree that in the event Respondent went out of businessit would negotiate a severance provision. No agreements ofany kind were reached on April 18.The next meeting was held on May 2, and dealt first withthe seniority clause with Respondent still contending that120 days was the minimum probation period that it couldaccept. The Union suggested going as high as 45 days butthe Company remained adamant in its 120-day provision.The parties also discussed vacation pay with the Unionseeking prorata pay for employees who were dischargedand Respondent insisting that no vacation would be paidthem. The safety and health clause continued to bediscussed. Respondent continued to insist that it would notprovide safety shoes and that regular meetings of the safetycommittee was unnecessary in a small plant and that thesafety committee could meet whenever it was necessary,while the Union continued to insist that meetings should beheld at least once a month. The Union continued tocontend that some provisions be made for paying employ-ees who were taken into the field either for field fabricationor erection of the Employer's products based on the scaleof employees doing that kind of work in that geographicallocation. Respondent however continued to maintain thatemployees would be paid only shop wages. No agreementsof any kind were reached at this meeting.A meeting was arranged for May 9. According toRespondent's witness Colavito called off the May 9meeting because he had oral surgery that day andsubsequently called off the May 20 meeting thereafterarranged for some reason that Tolmach did not recall.According to Colavito Tolmach called off the May 9meeting because he was too busy and changed it to May 20on which day Colavito had oral surgery and called off themeeting arranging a new meeting for May 29. At any ratethe parties met on May 29 and addressed themselves to anew series of documents sent to the Union on May 15 byTolmach embodying either agreements or new proposals.In this, the third offer of the Respondent, it finally droppedits insistence on the insertion of its address in the unitdescription so that agreement was apparently met in thisissue. With regard to the plant visitation clause Respon-dent changed its proposal to omit the provision for priornotice from the Union and to add the provision that theunion agent would not "unduly" interfere with the work inprogress. With these changes the Union agreed to thisprovision. Respondent, in the May 15 proposal, changedposition in various regards on seniority by dropping itsrequirement, in effect up to that time, that deductions inseniority should be made for layoff, sick leave, and leave ofabsence, and by substituting therefor only that seniorityshould be deducted for any time lost by reason of the faultof the employees, such as a leave of absence. In the otherdirection Respondent changed its prior position thatemployees report within 7 days when called back from alayoff to reporting within 5 days, although the 7 daysprovision had conformed to the proposal of the Union.Respondent also changed its provisions with regard to thelength of unemployed time that would break seniority,which had been in various steps of seniority, i.e., 3 months,6 months, I year, with varying breaks of layoff or leave ofabsence operating to break the employees' seniority,substituting a provision that a layoff or leave of absenceexceeding I year would operate to break seniority. TheUnion position at all times had been based on an 18-monthbreak. Although Respondent reworded its leave of absenceprovision which originally had been modeled on theUnion's it continued to limit funeral pay to work days upto three after the funeral and continued its insistence thatseniority should not be a factor in the decision to grantpaid time to employees to press for and get licensesrequired by Respondent in certain kinds of work.Respondent presented a new nondiscrimination clausevery similar to the Union's but added a provision thatphysical examinations could be required as a condition ofcontinued employment at the Respondent's request.With regard to bulletin boards Respondent continued torequire that matter posted on the bulletin board by theUnion be "official" while the Union continued to contendthat it should be allowed to post any matters of interest tothe employees from the Union. With regard to the safetycommittee Respondent continued to insist that the safetycommittee could not shut down an operation that theyagreed was potentially dangerous or injurious to the healthor welfare of employees, but offered to provide acceleratedarbitration in the event Respondent disagreed with thesafety committee's decision. Respondent continued toinsist that it would not furnish a water cooler or safetyshoes.With regard the clause providing for renegotiation in theevent any portion of the contract was found unlawfulRespondent offered to adopt the Union's proposal with theaddition of the term "solely" as a limitation for the scope ofthe renegotiation.At the meeting of May 29 the Company changes werediscussed. Reporting pay particularly was discussed withboth parties adhering to their positions. Colavito suggestedtrading agreement by the Union on the differences in theseniority clause for agreement by Respondent for the leave-of-absence clause. Tolmach informed him that Respondentwould make no trades. The leave-of-absence clause wasdiscussed at some length, with nobody changing theirposition. They again discussed wage rates and the Unionproposed a 12-1/2-percent wage increase plus a cost-of-living provision. This was countered by Tolmach with theresponse that the Company would have to spend some timethinking it over and the meeting broke up. At this meeting,according to Colavito whom I credit, he again asked forinformation concerning job operations and classification,for the cost of the pension plan, and for a copy of the BlueCross-Blue Shield plan with which some of the employeeswere then covered.At the close of the May 29 meeting a meeting was set upfor June 19. According to Colavito he was informed by hisoffice that Respondent called during the morning of June19 and called off the meeting. According to Tolmach,however, he was prepared to meet and Colavito didn'tshow up. There is no question that Colavito would not haveshown up either way inasmuch as he was at the time29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved in negotiations for another contract and hadcalled up his office with the apparent intention of callingoff the meeting set for June 19. The parties thereafter bytelephone set up their next meeting to be held on July 11.This was a short meeting because Colavito had to leave toattend the funeral of one of the union officers. It lastedlong enough however for Colavito to accept the Company'soffer with regard to bulletin boards and part of the leave-of-absence offer of the Company. According to Tolmach'stestimony they also discussed union security, workinghours, and the plant visitation clause without resolvinganything.Another meeting was set up by telephone for July 24.Colavito presented himself at Tolmach's office and thereceptionist said she had no idea that there was going to bea meeting and that Tolmach was not there. She gaveColavito a telephone number at which he could reachTolmach and on calling him Tolmach apologized sayingthat he forgot to cancel the meeting. Tolmach suggestedthat he would call back the next day and make a date onwhich they could meet. He did not call the next daywhereupon Colavito attempted for several days to reachhim by telephone and his calls were unsuccessful and werenot returned. Finally on August 12 Colavito had the unionsecretary send Tolmach a letter stating "three weeks havepassed since you called off our scheduled meeting. Despitethe fact that we have made a number of phone calls youhave failed to respond. Please call to arrange a meeting."On August 18 Tolmach addressed the letter back to thesecretary-treasurer stating "due to a heavy case load I willnot be able to meet with you and Bill until September 3.Please let me know what time would be most convenientfor the meeting on this date." Colavito was unable to meeton the 3d and a meeting was arranged by telephone forSeptember I 11. At this meeting Colavito reiterated hisrequest for information on classifications and job opera-tions and complained about the gap between meetings andthe slowness of the negotiations. He then modified theUnion's request with regard to wage increase and asked fora 20-percent wage increase retroactive to January 1, 1975,in lieu of all past proposals in terms of retroactivity.Tolmach said Respondent wanted to study the proposaland get back to the Union. As the meeting broke upColavito stated that he would like a response to the wageproposal and he still wanted the information so that theUnion could set up proper classification systems for theRespondent. Tolmach said that he would get informationto the Union on the job operations. Colavito also againasked for the pension costs and the benefits of the BlueCross-Blue Shield plan. The parties agreed to meet againon September 28.After the September 11 meeting the decertificationpetition was filed on September 23 and on September 25 anunsigned letter was delivered to Colavito with a list ofemployees' "major job work," containing the names of 14employees and with various jobs set out after their names.Most of the information specified during the hearing byColavito, required in order to "slot in" employees into theunion classification system, was available from this list, theonly information lacking appears to be whether the variousemployees were expected to or required to work fromblueprints.The September 30, 1975, meeting was of course the lastmeeting. Tolmach refused to negotiate in view of the filingof the decertification petition. Since October I the Unionhas made no further attempt to bargain with Respondentnor has Respondent made any attempt to communicatewith the Union, other than for purposes of the instanthearing.Discussions and ConclusionsI believe and find that during the 10(b) period, that is tosay between April 1 and October 1, 1975, Respondentmade no attempt to bargain in good faith with the Unionas the representative of the employees in the appropriateunit. Bargaining in good faith is defined in the Act as theperformance of the mutual obligation of the employer andthe representative of the employees to meet at reasonabletimes and confer in good faith with respect to wages, hours,and other terms and conditions of employment, or thenegotiation of an agreement, or any question arisingthereunder, and the execution of a written contractincorporating any agreement reached, if requested byeither party. This obligation does not compel either partyto agree to a proposal or require the making of aconcession. The Board in its decisions relating to surfacebargaining has laid down various indicia by which thefailure of the employer to bargain in good faith is exposed.These indicia include failing or refusing to meet regularly,or promptly, failing to promptly supply informationnecessary to and requested by the union directly related tobargaining, shifting positions, retreating from agreementsreached and taking an adamant position thus leaving noscope for bargaining, or demanding conditions that no self-respecting union could consider. The General Counselcontends that all of these indicia are demonstrated herein.Any student of Board law could contrive a script bywhich a party could bargain indefinitely without reachingagreement and without exposing any of the specific indiciaheretofore pointed out by the Board in surface bargainingdecisions. It has been my experience that an increasingamount of negotiating time between employers and labororganizations is spent with the parties trying to mark eachother with the stigma of the Board's "indicia." The dangerto the trier of fact is that he becomes so engrossed with anexamination of each individual alleged indicium that hefails to note the broad picture. In short he can't see theforest for the trees.Before proceeding with an examination of the indicia, allof which are said by the General Counsel to be herepresent, let us take the broad view.At this time, 15 months after the Union finally demand-ed bargaining, with the authority of the circuit court toenforce its demand, the parties have reached no significantagreement, have resolved no economic issue between them,and continue to spend their time haggling over nonessen-tial language changes. It is questionable whether now, 3-1/2 years after the Union represented a majority anddemanded bargaining, it represents anyone. In the 15months of bargaining, 17 bargaining sessions were held andon 2 occasions during the 10(b) period, more than a month30 MILGO INDUSTRIAL, INC.elapsed between negotiation sessions. Respondent attemptsto lay the blame for the slow course of bargaining entirelyon the Union and indeed as a defense to the charges herein,alleges that the Union engaged in bad-faith bargaining. YetRespondent's counsel on the witness stand admitted thathe was the sole spokesman for the Respondent and thatduring the 10(b) period he was not in New York more than2 or 3 days a week and during 2 weeks he was in his officeno working day at all. This is in addition to whatevervacation period he took. Tolmach testified that each of themeetings was held on a date to which the Union agreedand I have no doubt this is true. Colavito testified thatfrequently throughout the course of bargaining he soughtmore regular meetings and longer meetings but that he wasforced to take whatever dates Tolmach said he would beavailable.I have no doubt that Respondent was at all times awareof the fact that the Union had little or no strength in theplant. In the last analysis, the ability of a union to negotiatea favorable contract depends on the muscle it brings to thebargaining table, and this muscle is measured by theemployee support that the union has in the plant. The onlyweapon the union has to avoid being talked to death, as theGeneral Counsel put it in his closing argument, is a threatof strike, and it is quite obvious that the Union's impliedthreat must have been a hollow one. But granted that theUnion is weak here, Respondent's duty was, as ordered bythe United States Circuit Court of Appeals for the SecondCircuit, to bargain collectively in good faith with anintention to reach agreement, and I don't see that it hasdone so. Without considering the specific indicia on whichthe General Counsel relies, I find that the record displaysthat Respondent throughout the course of bargaining madeitself unavailable for regular bargaining, by engaging in acourse of nit-picking, negotiating word by word, clause byclause, paragraph by paragraph and section by section.Most of the paragraphs in the Union's proposal are by nomeans exceptional, but Respondent made necessary theexpenditure of large amounts of time to thrash out theobjections that it raised, yet Respondent made it impossi-ble to spend such amounts of time by appointing as itschief negotiator a lawyer who is so busy that he could notpossibly give this client or this negotiation his fullattention.It is true that the act says that no concessions need to beoffered or no agreements compelled, but the picturepresented by the record herein is that concessions weremade virtually impossible, an agreement was never ap-proached. At the end of 15 months of bargaining only asmall handful of provisions were agreed upon out of the 33clauses offered by the Union. All of the fringe benefitsproposed by the Union were summarily rejected andRespondent's offer with regard to a wage increase wasinsufficient even to keep the employees abreast of the risein the cost of living. In short, after all this time the partieshad taken one short step toward the foothills with themountains left to climb.Now with regard to the various indicia heretofore foundby the Board to reveal bad-faith bargaining, clearly as the7 The "Modified Maintenance of Membership proposal" would by itsterms have permitted any employee to withdraw from the Union within 30General Counsel points out, Respondent's wage offer wasfar below that any self-respecting union could take back toits employees. Respondent's vacation offer was almostexactly that which it had offered before the Union came onthe scene. Negotiations on Respondent's welfare offer werestultified by the fact that it had never furnished informa-tion as to what the benefits were that Respondent wasoffering, and its proposal with regard to the pension fundwas stultified by the failure of Respondent to furnish thecost of the pension fund to enable the Union to compare itwith the Union's pension fund.With regard to the failure to meet and bargain at regularintervals, six meetings in 6 months can scarcely be said tobe regular intervals. I credit Colavito's testimony that heattempted to get more regular and longer bargainingsessions, without success. While it was no doubt true thatColavito was busy himself during these periods of time, hispocket calendar, which Respondent placed in evidence,shows that he was by no means so busy that he could nothave spent multiples of the amount of time negotiating thatwas available to him. Furthermore, credence is given to histestimony by Tolmach's admission that he was out of town2 or 3 days in every week, and all of 2 weeks. The press ofbusiness of an employer has never been found by theBoard to be a good excuse for the failure to meet at regularintervals and to bargain in good faith. The Board hascompared the negotiation of a collective-bargaining agree-ment with the negotiation of any other type of contract andI can scarcely believe that Respondent has dragged its feetor permitted anyone negotiating on its behalf to drag itsfeet over so long a period in the negotiation of any businesscontract.The General Counsel contends that Respondent renegedon agreements previously reached with the Union. I do notfind the evidence adequate to sustain his position in thisregard. Few enough agreements were reached, and the onlyone to which any great attention can be drawn concernedRespondent's purported offer of a third week of vacationfor employees with 8 years' seniority. This is completelydenied by Tolmach. Both Colavito's and Tolmach'stestimony revealed a major loss of memory with regard tothe entire course of negotiating. But it is clear that thelanguage in which negotiations were carried on wasfrequently not definitive but rather consisted of passingsuggestions back and forth across the bargaining table, fewof them having achieved the status of a real offer. I canreadily invision that what occurred was something in thenature of Colavito suggesting three for eight and Tolmachsaying something to the effect that something might beworked out there. I think the same thing happened duringthe background period with regard to an alleged agreementon union security. Indeed, Colavito's testimony convincedme that Tolmach said, in essence, that there would be noproblem with union security which is a far cry fromaccepting the Union's union-shop clause. Thus whenTolmach came forth with his "Modified Maintenance ofMembership proposal,"7I see no reneging on an agree-ment except to the extent that Colavito may have beendays after the signing of the contract or after the first anniversary of the(Cmoninued)31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisled into believing that Tolmach's assurance thatsomething could be worked out amounted to an agreement.I have already dealt with the failure of Respondent toprovide information sought by the Union to some extent.Admittedly, Respondent never gave the Union a copy ofdetails concerning the benefits of its welfare plan, norinformed the Union of the cost of the pension plan.Respondent gave the costs of the pension plan prior to thechanges required by the change in Federal law. It was thechanged costs that Colavito continued to require andrequest. These two items are essential to meaningfulbargaining by the Union. The Union on the other hand, atthe Respondent's insistance at the first negotiating session,detailed the plans to which its proposal were tied andfurnished copies of them. With regard to the informationconcerning job operations and classifications, I believethat, with some slight imagination and a diligent consider-ation of the bits and pieces of information that Respondentgave the Union, the employees could have been roughlyslotted into the Union's classification scheme, although theslotting would have been rough because the varying wagespaid to various employees were by no means consistentwith the details of their employment as spelled out byRespondent. The difficulty of course was in the fact thatRespondent throughout this period of time had a continualturnover of about half of its working force, so thatdistinguishing between mechanics and helpers of laborersamong newly hired employees would present considerabledifficulties. Nevertheless, I find that Respondent presentedthe Union with all that it had and probably no more couldhave been ascertained by the Union without an actualplant visit by Colavito and an investigation into the workstatus of each employee.I find that Respondent violated Section 8(a)(5) and (I) ofthe Act by failing and refusing to bargain in good faithwith the Union. I find that, instead, it engaged in surfacebargaining throughout the entire 10(b) period and indeedthroughout the entire bargaining period. I find that itattempted to and succeeded in literally talking the Unionto death, depending on the passage of time to annul anystrength that the Union might have gained and in theexpectation that a decertification petition would be filedwhen sufficient time had elapsed. In order to avoid anypossibility of reaching agreement, I find that Respondentraised issues where no real issues existed, delayed bargain-ing and never offered anything in the nature of economicinducements that would have enabled a self-respectingunion to swallow the noneconomic provisions such as a120-day probation period, the complete lack of unionsecurity, the unilateral control of working hours, therestrictions on seniority, the limitations on the use of thebulletin board, and the refusal to give a 5-minute washupperiod at the end of the workday, upon all of whichRespondent insisted. While I recognize that no order tobargain can give the Union the strength of employeesupport that it apparently meets to force a good contract, itis not inconceivable that good-faith bargaining by Respon-contract, thus affording every employee the opportunity to become a freerider as soon as the contract was signed. The clause specifically providedthat all employees should be informed of their withdrawal rights.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,dent might result 3-1/2 positive result of the futureexpenditures of time, energy, and money by the Union,Respondent, and the Board.CONCLUSIONS OF LAW1. Milgo Industrial, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at its Brooklyn, New York, plant,including leadmen, pattern and model makers, and thedriver, but excluding office clerical and professionalemployees and all supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. At all times relevant hereto the Union has been andis the exclusive collective-bargaining representative ofRespondent's employees in the above appropriate unitwithin the meaning of Section 9(a) of the Act.5. By refusing to bargain in good faith with the Unionas the collective-bargaining representative of its employeesin the appropriate unit set forth above since April 1, 1975,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the purposes and policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case and pursuant to Section10(c) of the Act, I make the following recommended:ORDER8Respondent Milgo Industrial, Inc., Brooklyn, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain with Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, asthe collective-bargaining representative of the majority ofits employees in the unit consisting of all production andmaintenance employees employed by Respondent at itsBrooklyn, New York, plant, including leadmen, patternand model makers and the driver, but excluding officeclerical and professional employees and all supervisors asdefined in Section 2(11) of the Act.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.32 MILGO INDUSTRIAL, INC.(b) Failing and refusing promptly to supply the Unionwith information necessary to its collective bargaining.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Upon request recognize and bargain collectively withthe above-named Union as the exclusive collective-bar-gaining representative of its employees in the appropriateunit described above.9 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(b) Post at its office and place of business copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 29, shall be posted immediately upon receiptthereof and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."33